DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on October 11, 2022.  As directed by the amendment: claim(s) 1 and 24 have been amended, claim(s) 2, 4-8, 12, and 20-22 have been cancelled, and no claim(s) have been added. Thus, claims 1, 3, 9-11, 13-19, and 23-24 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 6, filed October 11, 2022, with respect to the 35 U.S.C. 112(b) rejection of claims 1, 3, 9, 10, 14-17, and 23-24 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1, 3, 9, 10, 14-17, and 23-24 has been withdrawn. 
Applicant’s arguments with respect to claims 1, 3, 9-11, 13-19, and 23-24 have been considered but the arguments are moot as they don’t apply to the rejection below. However, the examiner would like to add some clarification as to why they do not apply to the rejection.  It appears as though it was not clear from the final rejection mailed on 06/10/2022 that the body heat sensor as presented in prior art Lynch is used as a substitution for the motion sensor presented in Walter. The examiner understands that the applicant has interpreted the previous rejection as the heat sensor being an added sensor in addition to the motion sensor of Walter. Therefore, the examiner has expressly detailed in the rejection below that the use of the body heat sensor of Lynch is a direct substitution for the motion sensor of Walter and not in addition. The use of the prior art is maintained but clarity is added to the rejection to show that there is in fact no hindsight used.
Therefore, applicant’s arguments “however, the motion sensor in Walter was already capable of indicating a user's presence. The motion sensor would have detected motion of the user (thus indicating his or her presence), and the system in Walter would thus already be an ‘autonomous device that automatically tunes based on the user's presence.’ There is no reason for a person having ordinary skill in the art to make the modification suggested in the Office Action other than by the use of impermissible hindsight reasoning” are now moot, as it’s clear in the current rejection that the proposed modification merely substitutes one known type of presence detection (motion) for another (body heat). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 14, 16-17, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walter (US 2005/0185392 A1) in view of Shaddox (US 7,280,439 B1) and Lynch  (US 2005/0243556 A1)
Regarding claim 1, Walter discloses a lighting system for stimulating a user’s energy (e.g. Fig 1:14), the lighting system comprising: at least one light source (e.g. Fig 5:42 [0054]), a control unit for controlling light emitted from the at least one light source (e.g. [0042]-[0045] Fig 1:12; Fig 5:42), the control unit configured to instruct the at least one light source to initially emit substantially blue wake-up light and progressively tune the wake-up light towards white light over a period of time (e.g. [0110] wake-up program a low intensity blue light to a high intensity white light), a sensor coupled to the control unit, the control unit configured to initiate tuning of the wake-up light towards the white light in response to the sensor (e.g. Fig 5:S [0025]; [0059]; [0067] motion sensor), and a user interface configured to accept manual user input to select the period of time for progressively tuning the wake-up light (e.g. [0013]; [0018]; [0025]; [0086]; [0114]-[0115] the user can set utilizing the controller a set period of time to emit the light over the program). 
Walter is silent regarding the blue wake-up light within the range of 390nm-470nm and the initiating the tuning in response to the sensor detecting body heat of a user.
However, Shaddox discloses a sunlight simulating microprocessor alarm clock wherein the blue wake-up light is within the range of 390 nm-470nm (e.g. Col 4 lines 34-38).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Walter to incorporate the teachings of Shaddox wherein the blue wake-up light is within the range of 390 nm-470nm for the purpose of utilizing a wavelength most potent for melatonin suppression (e.g. Shaddox Col 4 lines 34-38).
Additionally, Lynch discloses a lighting system and method wherein the tuning of the light is initiated in response to a signal from the sensor indicating the user’s presence, specifically body heat (e.g. [0013]; [0067]).
While modified Walter does disclose the use of a motion sensor to initiate the tuning of the wake up-light. The teachings of Lynch discloses the use of a different type of sensor to initiate the tuning of the light that would provide more specificity as to what type of motion/user should initiate the tuning.  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Walter to incorporate the teachings of Lynch to substitute the motion sensor of Walter with the body heat sensor of Lynch wherein the tuning of the wake-up light towards the white light is initiated in response to a signal from the sensor indicating the user’s presence for the purpose of utilizing a simple substitution of one known element (motion sensor) for another (body heat sensor) to obtain predictable results (detection of a user's presence to activate/tune a light source).
Regarding claim 3, modified Walter discloses wherein the at least one light source is composed of at least one of: a light-emitting diodes (LED), fluorescent lighting, an incandescent lamp, a halogen lamp, or a high-intensity discharge (HID) lamp (e.g. Walter: [0054] Fig 5:40).
Regarding claim 14, modified Walter discloses wherein the tuning of the wake-up light towards the white light comprises tuning the substantially blue light to the white light continuously over the period of time (e.g. Walter: [0110] the wake up program is a 45 minute period).
Regarding claim 16, modified Walter discloses wherein the period of time is at least one minute (e.g. Walter: [0110] the wake up program is a 45 minute period). 
Regarding claim 17, modified Walter discloses wherein the period of time is maximally fifteen minutes (e.g. Walter: [0013]; [0018]; [0025]; [0086]; [0114]-[0115];  [0110] the user can designate the time frame in which the lighting works and it explicitly details an example where the is a maximum 15 minutes in a program).
Regarding claim 23, modified Walter discloses wherein the sensor is separate from the light source (e.g. Fig 5:S and 40/42 the sensor is at the upper portion of the device separate from the light source at the middle portion of the device) In the instance that the applicant doesn’t agree, it would be obvious to one of ordinary skill in the art to do a separation of parts in order to separate the light source from the sensor. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP 2144.04.
Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walter in view of Shaddox and Lynch as applied to claim 1 above, and further in view of Dowling (US 2005/0036300 A1).
Regarding claim 9, modified Walter is silent regarding wherein the lighting system is configured to operate in a humid environment. Walter discloses that this can be a battery operated system and utilized in various rooms including outdoors in a yard (which requires it to be able to withstand weather i.e. rain/humid environments) (e.g. [0002]; [0011]).
However, Dowling discloses a method and system for illuminating household products wherein the lighting system is configured to operate in a humid environment (e.g. [0022]-[0023] showerhead/shower/tub).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified device of Walter to incorporate the teachings of Dowling wherein the lighting system is configured to operate in a humid environment as it is well known to use these types of lighting systems in this known environment. 
Regarding claim 10, modified Walter discloses wherein the humid environment is a shower system, wherein the control unit is coupled to the shower system (e.g. Dowling [0022]-[0023]).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walter in view of Shaddox and Lynch and further in view of Dowling as applied to claim 10 above, and even further in view of Bolta (US 2007/0129777 A1)
Regarding claim 15, newly modified Walter is silent regarding wherein the light source is positioned to hit the shower booth from above at an angle between 20 degrees to 70 degrees with respect to the horizon.
However, Bolta teaches a light therapy device in which the light source is positioned at an angle between 20 degrees to 70 degrees with respect to the horizon (e.g. [0033]).  Bolta expresses that the light therapy device should be able to be user adjusted and change the angles based on the preference so as to maximize the user's exposure to the light as needed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified device of Walter to incorporate the teachings Bolta wherein the light source is positioned to hit from above at an angle between 20 degrees to 70 degrees with respect to the horizon for the purpose of allowing the user to adjust based on personal preference (e.g. [0033]).
Claims 11, 13, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walter in view of Shaddox, Lynch, Tarsa (US 6,350,041), Yano (US 6,157,126), and Cornel (US 2005/0283039 A1).
Regarding claim 11, Walter discloses a method of stimulating a user’s energy (e.g. [0015]; [0117]), the method comprising: providing at least one light source (e.g. Fig 5:42 [0054]); instructing the at least one light source to initially emit substantially blue wake-up light (e.g. [0110] the wake up program utilizes an initial blue light) upon detection of a user by a sensor (e.g. Fig 5:S [0025]; [0059]; [0067] motion sensor); tuning the wake-up light progressively towards white light over a period of time (e.g. [0110] wake-up program a low intensity blue light to a high intensity white light).
 Walter is silent regarding the blue wake-up light being initially within a range of 390nm-470nm; the sensor initiating the tuning in response to detecting body heat of a user; the period of time being determined based on previous habits of a user and adapted to the respective user; and after reaching the white light, making the white light warmer by at least one of increasing a red component intensity of the white light or reducing a blue component intensity of the white light.
However, Shaddox discloses a sunlight simulating microprocessor alarm clock wherein the blue wake-up light is within the range of 390 nm-470nm (e.g. Col 4 lines 34-38).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Walter to incorporate the teachings of Shaddox wherein the blue wake-up light is within the range of 390 nm-470nm for the purpose of utilizing a wavelength most potent for melatonin suppression (e.g. Shaddox Col 4 lines 34-38).
Additionally, Lynch discloses a lighting system and method wherein the tuning of the light is initiated in response to a signal from the sensor indicating the user’s presence, specifically body heat (e.g. [0013]; [0067]).
While modified Walter does disclose the use of a motion sensor to initiate the tuning of the wake up-light. The teachings of Lynch discloses the use of a different type of sensor to initiate the tuning of the light that would provide more specificity as to what type of motion/user should initiate the tuning.  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Walter to incorporate the teachings of Lynch to substitute the motion sensor of Walter with the body heat sensor of Lynch wherein the tuning of the wake-up light towards the white light is initiated in response to a signal from the sensor indicating the user’s presence for the purpose of utilizing a simple substitution of one known element (motion sensor) for another (body heat sensor) to obtain predictable results (detection of a user's presence to activate/tune a light source).
Furthermore, Tarsa discloses a high output radial dispersing lamp wherein the warmer white light is created by adding at least a red spectral component to the initial light by increasing the intensity of the red spectral component until the wake-up light is white (e.g. col 7 lines 19-45 a warmer white light will be emitted by increasing the power to the red lamp, increasing its light emitting intensity).
As well as, Yano teaches a system for a warm white fluorescent lamp which details that a user may want a warm white light for enhancing a warm and relaxed atmosphere (i.e. an activity when a user is awake, up and moving) and that is done by actuating a white LED light with a red LED light to produce a warmer white tone (e.g. col 1 lines 19-29 and 32-35).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Walter to incorporate the teachings of Tarsa of adding at least a red spectral component to the initially blue wake-up light by increasing the intensity of the red spectral component until the wake-up light is white since Shaddox already currently transitions in this fashion this makes a warmer white light by increasing the red component for the purpose of utilizing a known way to create a warmer white light for the purpose of creating a warm and relaxed atmosphere that is pleasing to wake-up to as taught by Yano (e.g. Yano: col 1 lines 19-29 and 32-35).
Furthermore, Cornel discloses a system and method for manipulating sleep architecture wherein the length of the period of time for progressively tuning the wake-up light is determined based on previous habits of a user and adapted to the respective user (e.g. [0040]-[0042]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Walter to incorporate the teachings of Cornel wherein the length of the period of time for progressively tuning the wake-up light is determined based on previous habits of a user and adapted to the respective user for the purpose of letting the system be adjusted to the desired state of alertness for the user (e.g. Cornel [0040]-[0042]).
Regarding claim 13, modified Walter discloses wherein the tuning of the wake-up light towards the white light comprises tuning the substantially blue light to the white light continuously over the period of time (e.g. Walter: [0110] the wake up program is a 45 minute period).
Regarding claim 18, modified Walter discloses wherein the period of time is at least one minute (e.g. Walter: [0110] the wake up program is a 45 minute period). 
Regarding claim 19, modified Walter discloses wherein the period of time is maximally fifteen minutes (e.g. Walter: [0013]; [0018]; [0025]; [0086]; [0114]-[0115];  [0110] the user can designate the time frame in which the lighting works and it explicitly details an example where the is a maximum 15 minutes in a program).
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walter in view of Shaddox, Lynch and Dowling.
Regarding claim 24, Walter discloses a lighting system for stimulating a user’s energy (e.g. Fig 1:14), the lighting system comprising: at least one light source (e.g. Fig 5:42 [0054]), a control unit for controlling light emitted from the at least one light source (e.g. [0042]-[0045] Fig 1:12; Fig 5:42), the control unit configured to instruct the at least one light source to initially emit substantially blue wake-up light and progressively tune the wake-up light towards white light over a period of time (e.g. [0110] wake-up program a low intensity blue light to a high intensity white light), a sensor coupled to the control unit, the sensor configured to signal the control unit to initiate tuning of the wake-up light towards the white light (e.g. Fig 5:S [0025]; [0059]; [0067] motion sensor), and a user interface configured to accept manual user input to select the period of time for progressively tuning the wake-up light (e.g. [0013]; [0018]; [0025]; [0086]; [0114]-[0115] the user can set utilizing the controller a set period of time to emit the light over the program). 
Walter is silent regarding the blue wake-up light within the range of 390nm-470nm; the sensor initiating the tuning in response to detecting body heat of a user; wherein the lighting system is configured to operate in a shower. 
Walter discloses that this can be a battery operated system and utilized in various rooms including outdoors in a yard (which requires it to be able to withstand weather i.e. rain/humid environments) (e.g. [0002]; [0011])
However, Shaddox discloses a sunlight simulating microprocessor alarm clock wherein the blue wake-up light is within the range of 390 nm-470nm (e.g. Col 4 lines 34-38).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Walter to incorporate the teachings of Shaddox wherein the blue wake-up light is within the range of 390 nm-470nm for the purpose of utilizing a wavelength most potent for melatonin suppression (e.g. Shaddox Col 4 lines 34-38).
Additionally, Lynch discloses a lighting system and method wherein the tuning of the light is initiated in response to a signal from the sensor indicating the user’s presence, specifically body heat (e.g. [0013]; [0067]).
While modified Walter does disclose the use of a motion sensor to initiate the tuning of the wake up-light. The teachings of Lynch discloses the use of a different type of sensor to initiate the tuning of the light that would provide more specificity as to what type of motion/user should initiate the tuning.  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Walter to incorporate the teachings of Lynch to substitute the motion sensor of Walter with the body heat sensor of Lynch wherein the tuning of the wake-up light towards the white light is initiated in response to a signal from the sensor indicating the user’s presence for the purpose of utilizing a simple substitution of one known element (motion sensor) for another (body heat sensor) to obtain predictable results (detection of a user's presence to activate/tune a light source).
Furthermore, Dowling discloses a method and system for illuminating household products wherein the lighting system is configured to operate in a shower system (e.g. [0022]-[0023] showerhead/shower/tub).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified device of Walter to incorporate the teachings of Dowling wherein the lighting system is configured to operate in a humid environment as it is well known to use these types of lighting systems in this known environment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								November 1, 2022
/J.F.H./Examiner, Art Unit 3792      


/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792